Exhibit American Apparel Reports April 2009 Comparable Store Sales § April 2009 Comparable Store Sales Decreased 7% LOS ANGELES, May 7, 2009 American Apparel, Inc. (NYSE Amex: APP) today announced the company's comparable store sales for the month of April 2009. American Apparel reported that for the month of April 2009, sales for stores open for more than twelve months decreased 7% over the year ago period, on a constant currency basis. For the month of April 2008, comparable store sales increased 27%. There were 170 stores in the sales comparison for April 2009. American Apparel opened one new retail store during the month of April at the Miracle Mile Shops in Las Vegas, Nevada. About American Apparel American Apparel is a vertically integrated manufacturer, distributor, and retailer of branded fashion basic apparel based in downtown Los Angeles, California. As of April 30, 2009, American Apparel employed approximately 10,000 people and operated 265 retail stores in 19 countries, including the United States, Canada, Mexico, Brazil, United Kingdom, Austria, Belgium, France, Germany, Italy, the Netherlands, Spain, Sweden, Switzerland, Israel, Australia, Japan, South Korea, and China.
